IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00220-CR

FREDERICK LOUIS PITTS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 08-03413-CRF-85


                          MEMORANDUM OPINION


      Frederick Louis Pitts was convicted of two counts of sexual assault of a child in

2012. His subsequent appeal was dismissed for want of jurisdiction because his notice of

appeal was untimely. See Pitts v. State, No. 10-13-00271-CR, 2013 Tex. App. LEXIS 10613

(Tex. App.—Waco Aug. 22, 2013, no pet.) (not designated for publication). His next

appeal was dismissed because we lacked jurisdiction to grant an out-of-time appeal as

Pitts requested. See Pitts v. State, No. 10-16-00026-CR, 2016 Tex. App. LEXIS 903 (Tex.

App.—Waco Jan. 28, 2016, pet. ref’d) (not designated for publication).
         Pitts has now filed another appeal of his 2012 convictions. His notice of appeal is

untimely, and we have no jurisdiction of an untimely appeal. See TEX. R. APP. P. 26.2(a)(1);

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (no appellate jurisdiction where

notice of appeal is untimely).

         Accordingly, this appeal is dismissed.1




                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 19, 2017
Do not publish
[CRPM]




1A motion for rehearing may be filed within 15 days after the judgment of this Court is rendered. See TEX.
R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a petition for
discretionary review, that petition must be filed with the Court of Criminal Appeals within 30 days after
either the day this Court’s judgment was rendered or the day the last timely motion for rehearing was
overruled by this Court. See TEX. R. APP. P. 68.2(a).

Pitts v. State                                                                                         Page 2